Citation Nr: 1740197	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois
 
 
THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pleural plaques. 
 
2. Entitlement to service connection for pleural plaques. 
 
 
REPRESENTATION
 
Appellant represented by:  AMVETS
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 

ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1956 to June 1959. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which reopened the Veteran's claim for entitlement to service connection for pleural plaques but denied the claim on the merits. The case was certified to the Board by the RO in Chicago, Illinois. 
 
The Veteran testified in June 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issue of entitlement to service connection for pleural plaques is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. An unappealed October 2014 rating decision denied entitlement to service connection for pleural plaques also claimed as asbestosis. 
 
2. Evidence received since the unappealed October 2014 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for pleural plaques.
 
CONCLUSION OF LAW
 
The October 2014 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for pleural plaques. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Entitlement to service connection for pleural plaques was denied in an October 2014 rating decision on the basis that the evidence failed to demonstrate a nexus between the diagnosed pleural plaques and service. The October 2014  rating decision was not appealed, and it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for pleural plaques in March 2016. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
The October 2014 rating decision noted that the record revealed diagnoses of pleural plaques but failed to show evidence of a nexus between any such disorder and the Veteran's active-duty service. 
 
In July 2016 Dr. R.P., the Veteran's private pulmonologist provided a letter in support of the Veteran's claim. The pulmonologist opined that the Veteran's pleural plaques were more likely than not due to exposure to asbestos while working in the engine room of the USS Taussig (DD 746). Additionally in July 2016, the appellant's family medicine physician, Dr. K., also opined that the Veteran's disorder was more likely than not related to asbestos exposure during his active-duty service. Finally, in June 2017, another private pulmonologist, Dr. A.P. provided a written statement opining that the Veteran's pleural plaques were related to asbestos exposure. 
 
Given the fact that the threshold for reopening a claim is low, Shade, the Board finds that there is new and material evidence of record which relates to unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for pleural plaques is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).
 
 
ORDER
 
New and material evidence having been submitted, the claim of entitlement to service connection for pleural plaques is reopened.
 
 
REMAND
 
As discussed above, in July 2016, Dr. R.P., the Veteran's private pulmonologist provided a letter opining that the Veteran's pleural plaques were more likely than not due to exposure to asbestos while working in the engine room of the USS Taussig (DD 746). In July 2016, the Veteran's family medicine physician, Dr. K., opined that the Veteran's disorder was more likely than not related to asbestos exposure during his active-duty service. Unfortunately, neither physician provided any supporting rationale for the opinions offered.
 
In June 2017, the second private pulmonologist, Dr. A.P. provided an explicit rationale in support of his conclusion that pleural plaques were related to asbestos exposure, and also noted that the Veteran had been exposed to asbestos during active-duty service. However, while Dr. A.P. did not indicate that he believed the pleural plaques to be specifically related to the in-service asbestos exposure. 
 
By contrast, a VA nurse practitioner provided an April 2014 opinion and October 2016 addendum weighing against a relationship between the pleural plaques and in-service asbestos exposure. Those opinions were supported by detailed rationale, which focused on the length of time between the in-service exposure and the development of pleural plaques, as well as "many years of non-military occupational exposure." Specifically, in her April 2014 opinion the nurse practitioner reported that the Veteran had been a farmer all his life, and had a variety of other electrical cable, high line construction and telephone repairman jobs which could have involved asbestos exposure.  
 
At his June 2016 Board hearing, the Veteran argued that the April 2014 and October 2016 examiner's description of his employment history was inaccurate. The Veteran stated that he was not exposed to asbestos in his work as a farmer or as a lineman. Instead, the Veteran asserted that his only occupational exposure to asbestos was during his active-duty service. In a March 2016 letter, the Veteran stated that post-service he worked "outside" and that he only worked as a farmer from 1984 through 2007. 
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the April 2014 and June 2016 VA examinations may have considered an inaccurate factual history, and as ambiguities remain with regard to the etiology of the claimed disability, the Board finds that remand is necessary in order to obtain a VA opinion which is adequate to inform the Board's judgment on the complex medical questions raised by the appeal.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Obtain all outstanding, pertinent VA treatment records dating since January 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. Thereafter, furnish the appellant's VBMS and Virtual VA files to a board certified pulmonologist for review. An in-person examination is required if, and only if, the reviewing pulmonologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the pulmonologist is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that pleural plaques were incurred in or are otherwise related to the Veteran's period of active-duty service, to include due to in-service asbestos exposure?
 
In connection with the foregoing, the pulmonologist is to specifically discuss the July 2016 letter from Dr. R.P; the July 2016 letter from Dr. K.; the June 2017 letter from Dr. A.P.; the Veteran's June 2017 testimony that he was not exposed to asbestos during post-service employment, and his March 2016 description of his post-service employment.  
 
The examiner is advised that the Board finds as a matter of fact that the Veteran was exposed to asbestos during his active-duty service aboard the USS Taussig (DD 746). 
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.
 
3. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This includes securing addendum opinions from any physician who wishes to provide greater reasoning and a better explanation why they find the appellant's respiratory disorder to be related to service. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


